Title: John Adams to Abigail Adams, 5 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 5th. 1795
          
          By this Days Post I have your Letter of the 26. Ult. I believe that some incomprehensible sympathy or other, made me low Spirited all the time you were Sick, tho I neither knew nor suspected it. I rejoice to be inform’d of your Recovery.
          If I were not afraid of every Change in your Situation, that might endanger your health, I would plan a Project for next Winter: but I must leave that for a Tête a Tête.
          To a heart that loves Praise so well and receives so little of it your Letter is like Laudanum which Mr Henry The senator Says is the Divinity itself.
          The French Convention has passed a Number of Resolutions for the Regulation of Jacobinical Clubbs or Self Created societies, founded in eternal Reason, perpetual Policy, and perfect Justice, which every other Nation must adopt, or be overthrown. I wish Mr Osgood and every other Minister would preach a sermon once a Quarter expressly on that Text.
          Affiliations Combinations, Correspondences, Corporate Acts of such societies must be prohibited. A Snake with one head at each End, crawling Opposite Ways must Split the snake in two unless

one head is so much stronger than the other as to draw drag it along, over thorns and stones till it looses it headship. so the King of Frances Constitution Acted.— A Man drawn between two Horses is a neat image of a Nation drawn between its Government, and self Created societies Acting as Corporations and combining together
          Hay for the Horses I know you must purchase and I always expected it—buy the best and enough of it.
          The Weather is here this Day as fine as you describe the day before Christmas when our Friends were so good as to visit you. bright clear mild—farmers ploughing every Where. Letters from Connecticut say the Cankerworm Millers & Sluggs are going up the Appletrees. Tar our Trees in the Garden and see if you catch any.
          There is an unusual calm and dearth of News at present. Most important Events are expected to be imported by the first Vessells. I am myself much inclined to doubt whether the French will get to Amsterdam. There are Obstacles in their Way very serious, and which may be made invincible. Amsterdam may be defended by an Inundation. Even without an Inundation it is capable of a good defence—a strong Wall—a Wide deep Ditch—a numerous Artillery—and I am not willing to believe that the People are asleep or will be idle. I am, with / the tenderest of all sentiments / ever yours
          
            John Adams
          
        